DETAILED ACTION

Acknowledgements
As indicated in the Notice of Panel Decision from Pre-Appeal Brief Review, mailed September 19, 2022, prosecution has been reopened
In the reply filed May 6, 2022, the applicant amended claims 1, 3, 11, and 15. 
The applicant cancelled claims 9 and 10.
Currently claims 1-8 and 11-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutliff (U.S. Patent No. 3,733,853).
Regarding Claim 3, Sutliff discloses a system for connecting a male component (Sutliff: 28) to a female component (Sutliff: 15), comprising: 
A male component (Sutliff: 28) comprising a main body including a first compression face (Sutliff: upper face of 28 abutting 41), a first tension face (Sutliff: 30), and an outer surface that includes a plurality of first longitudinal splines (Sutliff: 29); 
A middle element (Sutliff: 33, 41, 42, 43) including an inner surface, an outer surface, and a second tension face (Sutliff: opposite 30 on 43) configured to engage the first tension face (Sutliff: 30), wherein the inner surface includes a plurality of second longitudinal splines (Sutliff: 34) corresponding to and engaging the first longitudinal splines (Sutliff: 29) so as to form a splined interface at which the first longitudinal splines (Sutliff: 29) engage the second longitudinal splines (Sutliff: 34) so as to prevent rotation of the male component (Sutliff: 28) relative to the middle element (Sutliff: 33, 41, 42, 43) so as to allow the transmission of torque therebetween, and wherein the outer surface includes a threaded section (Sutliff: 25); and 
A female component (Sutliff: 15) defining a box, the box having a diameter and including a second compression face (Sutliff: lower face of 15 abutting 41) and an inner wall, wherein the inner wall includes a wall threaded section (Sutliff: 25) corresponding to and engaging the middle element (Sutliff: 33, 41, 42, 43) threaded section (Sutliff: 25).
Wherein the middle element (Sutliff: 33, 41, 42, 43) is substantially annular and comprises a plurality of azimuthal segments (Sutliff: a plurality of azimuthal segments are defined around the central axis of 33, for example, by longitudinal sections between splines 34).


Response to Arguments
Applicant’s arguments, see reply, filed May 6, 2022, with respect to claims 1-8 and 11-20 have been fully considered and are persuasive.  The rejection of claims 1-8 and 11-20 has been withdrawn. However, upon further consideration, a new grounds of rejection for claim 3 is made in view of Sutliff. 
Regarding claim 3, the applicant argues the Sutliff fails to disclose the middle element comprising azimuthal segments. 
The examiner respectfully submits that while still monolithic, element 33 of Sutliff is divided into discrete segments in a longitudinal direction by the splined sections (34) and therefore meets the requirements of this limitation as currently written. 

Allowable Subject Matter
Claims 1, 2, 4-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Language  directed toward the location and function of first and second outer stabilization surfaces when used in combination with the other limitations of independent claims 1 and 15 are sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679